Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 1 of 35 PageID #:1848




    v.
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 2 of 35 PageID #:1849




                                     2
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 3 of 35 PageID #:1850




                                     3
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 4 of 35 PageID #:1851




                                                                                .




                                     4
    Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 5 of 35 PageID #:1852




                                                              1




                                                                                    .




1


                                         5
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 6 of 35 PageID #:1853




                                                              .] On April 8, 2009,




                                     6
    Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 7 of 35 PageID #:1854




           2




2




                                         7
    Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 8 of 35 PageID #:1855




                           3




3




                                         8
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 9 of 35 PageID #:1856




                                     9
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 10 of 35 PageID #:1857




                                     10
  Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 11 of 35 PageID #:1858




2013. [




                                       11
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 12 of 35 PageID #:1859




                                     12
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 13 of 35 PageID #:1860




                                     13
    Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 14 of 35 PageID #:1861




                                  4




                                       5




4



                                                                                , 827



5




                                           14
    Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 15 of 35 PageID #:1862




                                                                       6


                                                                                     7




6




7




                                         15
  Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 16 of 35 PageID #:1863




2013. [




                                       16
  Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 17 of 35 PageID #:1864




July 25, 2013. [




                                       17
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 18 of 35 PageID #:1865




                                     18
    Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 19 of 35 PageID #:1866




28, 2013. [




                                                        8




8




                                         19
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 20 of 35 PageID #:1867




     ,

                                                      .




                                     20
  Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 21 of 35 PageID #:1868




                                                                      .




SuperAmerica, LLC

Anderson




                                       21
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 22 of 35 PageID #:1869




                                                                                 ,




                                     22
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 23 of 35 PageID #:1870




                                                           , 169 F.3d 481, 483 (7th




                                     23
    Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 24 of 35 PageID #:1871



                                   9




9




                                         24
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 25 of 35 PageID #:1872




                                                           , 937 F.3d 919, 927 (7th




                                                                                  ,




                                     25
     Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 26 of 35 PageID #:1873




                                                                         10




                                                      11




10




11




                                          26
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 27 of 35 PageID #:1874




                                     27
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 28 of 35 PageID #:1875




                                     28
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 29 of 35 PageID #:1876




                                     29
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 30 of 35 PageID #:1877




                                     30
     Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 31 of 35 PageID #:1878




                                                                           12




12




                                                                , 121 F.3d 1138, 1140 (7th




                                          31
     Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 32 of 35 PageID #:1879




                                                                         13




                                                                                , 137




13




                                          32
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 33 of 35 PageID #:1880




                                     33
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 34 of 35 PageID #:1881




                                     34
Case: 1:17-cv-06188 Document #: 61 Filed: 01/12/21 Page 35 of 35 PageID #:1882




                                                ____________________________




                                     35
